UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Mid Cap Equity Fund As of 1-31-13 (Unaudited) Shares Value Common Stocks 99.3% (Cost $23,646,509) Consumer Discretionary 21.8% Hotels, Restaurants & Leisure 1.0% Panera Bread Company, Class A (I) 1,628 260,171 Internet & Catalog Retail 3.2% HomeAway, Inc. (I) 36,808 882,283 Leisure Equipment & Products 1.8% Polaris Industries, Inc. 5,550 483,350 Media 2.0% IMAX Corp. (I) 11,575 273,517 The McGraw-Hill Companies, Inc. 4,820 277,246 Specialty Retail 7.0% CarMax, Inc. (I) 6,981 275,191 Dick's Sporting Goods, Inc. 4,367 207,826 O'Reilly Automotive, Inc. (I) 3,020 279,803 PetSmart, Inc. 7,518 491,752 Ross Stores, Inc. 4,113 245,546 Tractor Supply Company 4,083 423,285 Textiles, Apparel & Luxury Goods 6.8% Michael Kors Holdings, Ltd. (I) 12,564 705,217 PVH Corp. 3,639 432,568 Ralph Lauren Corp. 2,542 423,192 Under Armour, Inc., Class A (I) 5,969 303,643 Consumer Staples 7.4% Beverages 1.6% Beam, Inc. 3,320 203,649 Monster Beverage Corp. (I) 4,883 233,896 Food & Staples Retailing 3.0% United Natural Foods, Inc. (I) 7,802 421,152 Whole Foods Market, Inc. 4,244 408,485 Food Products 1.8% Green Mountain Coffee Roasters, Inc. (I) 10,667 485,669 Household Products 1.0% Church & Dwight Company, Inc. 4,876 281,784 Energy 3.2% Energy Equipment & Services 1.6% Cameron International Corp. (I) 3,442 217,913 Oceaneering International, Inc. 3,549 224,332 Oil, Gas & Consumable Fuels 1.6% OGX Petroleo e Gas Participacoes SA, ADR (I) 55,453 114,788 Range Resources Corp. 4,895 328,797 Financials 2.1% Capital Markets 0.8% Affiliated Managers Group, Inc. (I) 1,530 220,213 Real Estate Investment Trusts 1.3% Equity Lifestyle Properties, Inc. 4,725 338,310 1 Mid Cap Equity Fund As of 1-31-13 (Unaudited) Shares Value Health Care 17.8% Biotechnology 3.1% Alexion Pharmaceuticals, Inc. (I) 2,580 242,494 BioMarin Pharmaceutical, Inc. (I) 6,100 334,829 Onyx Pharmaceuticals, Inc. (I) 3,630 281,398 Health Care Equipment & Supplies 3.6% Align Technology, Inc. (I) 19,841 622,214 Thoratec Corp. (I) 9,790 357,629 Health Care Providers & Services 4.0% AmerisourceBergen Corp. 9,966 452,157 DaVita HealthCare Partners, Inc. (I) 1,185 136,761 MEDNAX, Inc. (I) 5,795 495,820 Health Care Technology 1.1% athenahealth, Inc. (I) 3,606 311,811 Life Sciences Tools & Services 0.8% Agilent Technologies, Inc. 4,780 214,048 Pharmaceuticals 5.2% Actavis, Inc. (I) 2,585 223,318 Mylan, Inc. (I) 16,351 462,243 Perrigo Company 7,364 740,156 Industrials 22.7% Aerospace & Defense 2.8% Precision Castparts Corp. 4,162 763,311 Building Products 1.0% Masco Corp. 15,384 282,912 Commercial Services & Supplies 2.5% Clean Harbors, Inc. (I) 12,583 699,489 Electrical Equipment 2.5% AMETEK, Inc. 11,520 472,205 Rockwell Automation, Inc. 2,319 206,832 Machinery 5.4% Chart Industries, Inc. (I) 4,483 296,730 Pall Corp. 10,353 707,110 WABCO Holdings, Inc. (I) 7,431 465,626 Professional Services 4.4% IHS, Inc., Class A (I) 7,153 736,044 Verisk Analytics, Inc., Class A (I) 8,568 472,611 Road & Rail 1.4% J.B. Hunt Transport Services, Inc. 5,565 374,358 Trading Companies & Distributors 2.7% Fastenal Company 8,337 414,182 W.W. Grainger, Inc. 1,517 330,433 Information Technology 20.2% Electronic Equipment, Instruments & Components 1.0% Amphenol Corp., Class A 3,977 268,726 Internet Software & Services 5.1% CoStar Group, Inc. (I) 9,093 852,742 LinkedIn Corp., Class A (I) 4,385 542,819 2 Mid Cap Equity Fund As of 1-31-13 (Unaudited) Shares Value Information Technology (continued) IT Services 3.4% Alliance Data Systems Corp. (I) 4,425 $697,380 WEX, Inc. (I) 3,136 246,521 Semiconductors & Semiconductor Equipment 1.7% Altera Corp. 8,753 292,525 Skyworks Solutions, Inc. (I) 7,861 188,192 Software 9.0% ANSYS, Inc. (I) 1,925 141,680 Autodesk, Inc. (I) 5,480 213,062 Citrix Systems, Inc. (I) 7,257 530,922 Concur Technologies, Inc. (I)(L) 7,304 488,638 Intuit, Inc. 7,647 477,020 Nuance Communications, Inc. (I) 12,452 299,471 Red Hat, Inc. (I) 5,471 303,969 Materials 2.9% Chemicals 2.9% Airgas, Inc. 8,397 799,730 Telecommunication Services 1.2% Wireless Telecommunication Services 1.2% Crown Castle International Corp. (I) 2,709 191,039 SBA Communications Corp., Class A (I) 1,866 129,986 Yield(%) Shares Value Securities Lending Collateral 0.3% (Cost $87,643) John Hancock Collateral Investment Trust (W) 0.2611 (Y) 8,759 87,660 Par value Value Short-Term Investments 0.6% (Cost $164,000) Repurchase Agreement 0.6% Repurchase Agreement with State Street Corp. dated 1-31-13 at 0.010% to be repurchased at $164,000 on 2-1-13, collateralized by $165,000 U.S. Treasury Notes, 1.500% due 6-30-16 (valued at $170,781, including interest) $164,000 164,000 Total investments (Cost $23,898,152)† 100.2% Other assets and liabilities, net (0.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 1-31-13. The value of securities on loan amounted to $84,738. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. This investment represents collateral recieved for securities lending. 3 Mid Cap Equity Fund As of 1-31-13 (Unaudited) (Y) The rate shown is the annualized seven-day yield as of 1-31-13. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $23,899,617. Net unrealized appreciation aggregated $3,556,764, of which $4,216,621 related to appreciated investment securities and $659,857 related to depreciated investment securities. 4 Mid Cap Equity Fund As of 1-31-13 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
